This is an appeal from a judgment of the Supreme Court, Bronx County, rendered January 29, 1975, convicting defendant, after a jury trial, of attempted robbery in the first degree (Penal Law, §§ 110.00, 160.15), burglary in the second degree (Penal Law, § 140.25), assault in the second degree (Penal Law, § 120.05) and possession of a weapon as a misdemeanor (Penal Law, § 265.01). On September 30, 1974, defendant moved to dismiss the indictment alleging denial of his right to a speedy trial. This motion was granted to the extent of directing the trial court to conduct a factual hearing prior to trial to determine if there was an unreasonable delay in bringing this indictment to trial. No hearing was ever held and nothing was said respecting this outstanding ruling prior to or at trial. The matter is unanimously remanded to the trial court for a hearing as to the reasons for the adjournments of defendant’s case and whether there was, in fact, a lack of speedy trial. Final determination of this appeal is held in abeyance pending the result of the hearing directed above. Concur —Murphy, P. J., Lupiano, Lane and Markewich, JJ.